Exhibit 10.2

 

Grant with vesting

 

ORTHOVITA, INC.

 

1997 EQUITY COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of December     , 2005 (the “Date of Grant”),
is delivered by Orthovita, Inc. (the “Company”) to
                                 (the “Grantee”).

 

RECITALS

 

The Orthovita, Inc. 1997 Equity Compensation Plan (the “Plan”) provides for the
grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its shareholders.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase                      shares
of common stock of the Company (“Shares”) at an exercise price of $            
per Share. The Option shall become exercisable according to Paragraph 2 below.

 

2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Company on the applicable date:

 

Date

--------------------------------------------------------------------------------

  

Shares for Which the Option is

Exercisable

--------------------------------------------------------------------------------

____________________________

   _______________

____________________________

   _______________

____________________________

   _______________

____________________________

   _______________

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share. For purposes of this Agreement,
employment with the Company shall mean employment as an employee or consultant
of the Company or a subsidiary or a member of the Board of Directors of the
Company.



--------------------------------------------------------------------------------

3. Term of Option.

 

(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

 

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

 

(i) The expiration of the 90-day period after the Grantee’s termination of
employment from the Company, if the termination is for any reason other than
disability (as defined in the Plan), death or Cause (as defined in the Plan).

 

(ii) The expiration of the one-year period after the Grantee’s termination of
employment from the Company on account of the Grantee’s disability.

 

(iii) The expiration of the one-year period after the Grantee’s termination of
employment with the Company, if the Grantee dies while employed by the Company
or within 90 days after the Grantee ceases to be so employed on account of a
termination described in subparagraph (i) above.

 

(iv) The date on which the Grantee’s employment is terminated for cause.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by the Employer shall immediately terminate.

 

4. Exercise Procedures.

 

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
fair market value on the date of delivery, or by attestation (on a form
prescribed by the Committee) to ownership of Shares having a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve. The
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.

 

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company

 

-2-



--------------------------------------------------------------------------------

counsel shall deem necessary or appropriate to comply with relevant securities
laws and regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Committee deems appropriate.

 

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities subject to prior approval by the Committee.

 

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

 

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

 

9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

-3-



--------------------------------------------------------------------------------

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

 

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the                      at
                                , and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

       

ORTHOVITA, INC.

Attest:

           

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

           

Antony Koblish, President

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

Grantee:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

-4-